PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Danny Wilson
Application No. 16/963,835
Filed: 22 Jul 2020
For: A BOTTLE CONVERTIBLE TO A GLASS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a) filed June 6, 2022 to revive the above identified application.  

The petition pursuant to 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed January 14, 2022, which set a statutory period for reply of three months. Accordingly, the application became abandoned on April 15, 2022. A Notice of Abandonment was mailed on April 29, 2022

The petition satisfies the requirements of 37 CFR 1.137(a) in that the petitioner has supplied (1) the issue fee in the amount of $300.00; (2) the petition fee of $525.00; and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Paula Britton at 571-272-1556.  All other inquiries concerning the examination or status of the application is accessible in the PAIR system at http://portal.uspto.gov/. 

This application is being forwarded to the Office of Data Management for processing into a patent.  



/JOANNE L BURKE/Lead Paralegal Specialist, OPET